                                     Case 18-20825-RAM               Doc 32          Filed 12/10/18          Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                             Original Plan
                        ■   3rd                                     Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Ruben Naranjo                                    JOINT DEBTOR: Geidry Herrera                           CASE NO.: 18-20825-RAM
SS#: xxx-xx- 4725                                           SS#: xxx-xx-1485
I.          NOTICES
            To Debtors:           Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                  and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                  Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                  filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:         Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                  be reduced, modified or eliminated.
            To All Parties:       The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                  box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                      Included        ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                      Included        ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                     Included        ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $183.53               for months    1    to 36 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                NONE        PRO BONO
        Total Fees:               $3650.00            Total Paid:            $1190.00            Balance Due:             $2460.00
        Payable             $82.00            /month (Months 1      to 30 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500 Attorneys Fees + $150 Cost = $3650

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                  NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Wells Fargo Bank, NA
              Address: POB 10438 MAC                        Arrearage/ Payoff on Petition Date   $1,495.13
                       F8235-02F
                                                            Payoff (Including 0% monthly interest)           $41.53      /month (Months   1   to 36 )
                       Des Moines, IA
                       50306-0438
         Last 4 Digits of
         Account No.:                  0286
        Other:



LF-31 (rev. 10/3/17)                                                       Page 1 of 3
                                        Case 18-20825-RAM                   Doc 32           Filed 12/10/18            Page 2 of 3
                                                                                Debtor(s): Ruben Naranjo, Geidry Herrera                 Case number: 18-20825-RAM

             Real Property                                                                Check one below for Real Property:
                       Principal Residence                                                       Escrow is included in the regular payments
                       Other Real Property                                                       The debtor(s) will pay       taxes       insurance directly
         Address of Collateral:



         ■   Personal Property/Vehicle
         Description of Collateral: Tools purchased from Northern Tools 609

         2. Creditor: Wells Fargo Bank, NA
              Address: POB 10438 MAC                               Arrearage/ Payoff on Petition Date        $585.73
                       F8235-02F
                                                                   Payoff (Including 0% monthly interest)              $16.27         /month (Months   1   to 36 )
                       Des Moines, IA
                       50306-0438
         Last 4 Digits of
         Account No.:                     3292
        Other:

             Real Property                                                                Check one below for Real Property:
                       Principal Residence                                                       Escrow is included in the regular payments
                       Other Real Property                                                       The debtor(s) will pay       taxes       insurance directly
         Address of Collateral:



         ■   Personal Property/Vehicle
         Description of Collateral: Items Purchased from Rana Furniture
             B. VALUATION OF COLLATERAL:                            ■   NONE
             C. LIEN AVOIDANCE                   ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                ■     NONE
             B. INTERNAL REVENUE SERVICE:                           ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                             ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $25.38            /month (Months     1       to 30 )
                       Pay         $107.38           /month (Months 31          to 36 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                       ■    NONE

LF-31 (rev. 10/3/17)                                                               Page 2 of 3
                                       Case 18-20825-RAM                Doc 32         Filed 12/10/18       Page 3 of 3
                                                                          Debtor(s): Ruben Naranjo, Geidry Herrera          Case number: 18-20825-RAM
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                       ■   Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

                  Name of Creditor                        Collateral                            Acct. No. (Last 4 Digits) Assume/Reject
                  GM Financial Leasing                    2017 Chevrolet                        8978
            1.                                                                                                             ■ Assume        Reject
VII.        INCOME TAX RETURNS AND REFUNDS:                             NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.       NON-STANDARD PLAN PROVISIONS                        ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                                Debtor                                                               Joint Debtor
  Ruben Naranjo                                                  Date                  Geidry Herrera                                       Date



  /s/Robert Sanchez, Esq.                           December 10, 2018
    Attorney with permission to sign on                      Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                         Page 3 of 3
